Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Lee on 4/7/2021.

The application has been amended as follows: 

In lines 6-7 of claim 8, the phrase “wherein a content ratio of alumina crystal having an aspect ratio ranging from 4-5; and”, has been replaced with –wherein a maximum aspect ratio of the alumina crystal is 5; and--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, and 8 are allowed because the prior art of records fails to teach or suggest a guide member for a fishing line; wherein the guide member comprises: an alumina ceramic including Ti and Al, wherein a content of Ti is not less than 0.5 mass% in terms of TiO2, wherein a content of Al is not less than 92 mass% in terms of A1203
The best prior art of record is Hiroshi (JP #07-237965) which does teach a guide member for a fishing line; wherein the guide member comprises: an alumina ceramic including Ti and Al, and wherein a content of Al is not less than 92 mass% in terms of A1203, but Hiroshi does not teach any of the other limitations of the claim.
Another prior art of record is Hiroaki (JP #2014-001116 A) which does teach an alumina ceramic including Ti and Al, wherein a content of Ti is not less than 0.5 mass% in terms of TiO2, and wherein a main phase of the alumina ceramic is alumina crystals, but Hiroaki does not teach the limitations of the crush strength or the aspect ratio.
Another prior art of record is Citti (PGPub #2012/0227445) which does teach a maximum aspect ratio of the alumina crystal is less than 5, but Citti does not teach wherein the guide member comprises a radial crushing strength of at least 410 MPa.
The best prior art of record which does teach an alumina material that can have a radial crushing strength of at least 410 MPa is Schofalvi (US #9,365,692).  However, it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hiroshi with Schofalvi because Schofalvi is an impact absorbing foam which is a substantially different material structure and use compared to the solid ceramic fishing guide of the application and Hiroshi, and would require hindsight reconstruction to make this rejection because there is no obvious or apparent connection between Hiroshi and Schofalvi.  
Claims 3-7 are allowed due to their respective dependencies on allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647